Case: 12-50605       Document: 00512038353         Page: 1     Date Filed: 10/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 31, 2012

                                     No. 12-50605                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



In re Richard Arizpe,

                                                  Plaintiff-Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:12-cv-449


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appellant Richard Arizpe (“Arizpe”) has filed numerous lawsuits related
to his employment with the Department of Transportation and Federal Aviation
Administration. In a prior case, a district court in the Western District of Texas
dismissed Arizpe’s claims with prejudice and enjoined Arizpe from filing any suit
related to his employment with the Department of Transportation without first
obtaining leave of court “after demonstrating that his claim is timely, was
exhausted (if applicable), and is not barred by res judicata, collateral estoppel
or other legal doctrine.” Arizpe v. Cino, No. SA-06-CA-563-FB (W.D. Tex. Apr.
20, 2007). We affirmed. Arizpe v. Peters, No. 07-50819, 2007 WL 4510900, at *1
(5th Cir. Dec. 21, 2007).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-50605    Document: 00512038353       Page: 2   Date Filed: 10/31/2012




                                   No. 12-50605

      In May 2012, Arizpe sought leave to file a civil complaint under a host of
federal statutes, alleging employment discrimination by the Department of
Transportation and, relatedly, the Federal Aviation Administration. Noting that
the proposed complaint asserted claims “again relating to [Arizpe’s] past
employment by the Department of Transportation,” the district court concluded
that Arizpe failed to show that his claims were not barred by res judicata,
collateral estoppel, or another legal doctrine and denied Arizpe’s request for
leave. Arizpe appeals that denial.
      We generally review denials of leave under an abuse of discretion
standard. See In re Raz, No. 07-30558, 2007 WL 3145320, at *1 (5th Cir. 2007)
(reviewing a district court’s refusal to grant a “prolific filer” leave to file a new
complaint for abuse of discretion). However, the application of res judicata and
collateral estoppel are conclusions of law that we review de novo. Davis v.
Dallas Area Rapid Transit, 383 F.3d 309, 313 (5th Cir. 2004) (“The res judicata
effect of a prior judgment is a question of law that we review de novo.”); Stripling
v. Jordan Prod. Co., LLC, 234 F.3d 863, 868 (5th Cir. 2000) (“The application of
collateral estoppel is a question of law that we review de novo”).
      As he did before the district court, Arizpe argues on appeal that res
judicata and collateral estoppel do not apply because a jury never heard his
cases. But a jury trial is not a prerequisite to the application of claim and issue
preclusion principles. See, e.g., Duffie v. United States, 600 F.3d 362, 372 (5th
Cir. 2010) (holding that an agreed decision in Tax Court had preclusive effect);
Duffy & McGovern Accommodation Servs v. QCI Marine Offshore, Inc., 448 F.3d
825 (5th Cir. 2006) (holding that a federal court’s order dismissing a case
because a forum selection clause mandated venue in England met the
requirements for collateral estoppel). Moreover, a review of the record and

                                         2
   Case: 12-50605    Document: 00512038353      Page: 3    Date Filed: 10/31/2012




                                  No. 12-50605

Arizpe’s previous filings in the Western District of Texas demonstrates that
Arizpe’s proposed claims against the Secretary of the Department of
Transportation and the Federal Aviation Administration arise out of the same
nucleus of operative facts that were at issue in his prior lawsuits. See Test
Masters Ed. Servs., Inc. v. Singh, 428 F.3d 559 (5th Cir. 2005) (citing New York
Life Insur. Co. v. Gillispie, 203 F.3d 384, 387 (5th Cir. 2000); Davis v. Dallas
Area Rapid Transit, 383 F.3d 309 (5th Cir. 2004)) (The “critical issue” in a res
judicata analysis “is whether the two actions are based on the ‘same nucleus of
operative facts.’”). We agree with the district court that Arizpe has failed to
make the required showing that his claims are not barred by collateral estoppel,
res judicata, or another legal doctrine. Therefore, the district court did not abuse
its discretion in denying Arizpe leave to file his complaint.
      Accordingly, the district court’s order is AFFIRMED.




                                         3